Exhibit 10.2

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

CONFIDENTIAL

April 27, 2011

Mr.Carmine Renzulli

Representative Director

Nihon Spansion Trading Limited

1-14, Nisshin-cho, Kawasaki-ku

Kawasaki,

Kanagawa, 210-0024, Japan

RE: Flash Foundry

Dear Sir,

Reference is made to the Amended and Restated Foundry Agreement entered into as
of September 28, 2006, and as amended effective June 19, 2008, and as amended a
second time effective December 31, 2008, and as amended a third time effective
June 15, 2009, and as amended a fourth time effective May 24, 2010, and as
amended a fifth time effective January 1, 2011, and as amended a sixth time
effective April 1, 2011 (the “Agreement”), by and among Spansion Inc., a
Delaware corporation, Spansion Technology LLC, a Delaware limited liability
company, and Spansion LLC, a Delaware limited liability company, solely in their
capacities as guarantors of Spansion’s obligations under the Agreement, Spansion
Japan Limited, a Japanese corporation, and assigned by Spansion Japan Limited to
Nihon Spansion Limited, effective May 24, 2010, and assigned by Nihon Spansion
Limited to Nihon Spansion Trading Limited (“PSKK”), effective December 27, 2010,
and Fujitsu Limited, a Japanese corporation, and assigned by Fujitsu Limited to
Fujitsu Semiconductor Limited, formerly named Fujitsu Microelectronics Limited,
a Japanese corporation (“FSL”), effective March 21, 2008.

This letter shall confirm and evidence the agreement between the parties with
respect to Wafer purchases by PSKK from FSL in 2011 under the Agreement.

 

1.

FSL was not able to make available manufacturing capacity sufficient for PSKK to
satisfy the Subsequent Period Commitment specified in Exhibit K of the Agreement
for the first Quarter of 2011 due to the natural disasters that occurred in
Japan on



--------------------------------------------------------------------------------

 

March 11, 2011, and the subsequent inevitable events. As a result, FSL shipped
and PSKK purchased [*] Wafers instead of the agreed 12,000 Wafers of the
Subsequent Period Commitment for the first Quarter of 2011.

 

2. FSL cannot commit itself to recover from the above circumstances to a level
of satisfying PSKK with an enough manufacturing capacity for the second Quarter
of 2011, though FSL is making continuous efforts to clear several hurdles to
ship 12,000 Wafers per quarter in the third and fourth Quarters of 2011 in order
for PSKK to satisfy the Subsequent Period Commitment.

 

3. The parties agree that these situations in 1 and 2 above constitute a force
majeure event pursuant to Section 17 ‘Force Majeure’ of the Agreement, and
therefore both PSKK and FSL are excused from the Subsequent Period Commitment
specified in Exhibit K of the Agreement for the first and second Quarters of
2011.

 

4. Accordingly, during the first and second Quarters of 2011, PSKK shall pay for
actual Wafers manufactured by FSL at the agreed Price per Wafer of 56,000 Yen.

 

5. Capitalized terms used herein shall have the same meaning as those set forth
in the Agreement.

Please acknowledge receipt and indicate acceptance of this letter by signing
where indicated on the space below and returning a fully signed copy to FSL.

Sincerely,

 

/s/ Makoto Goto

Makoto Goto

CFO and CSO

Fujitsu Semiconductor Limited

ACCEPTED AND AGREED TO,

Nihon Spansion Trading Limited

 

By:

 

/s/ Carmine Renzulli

Title:

 

 

Date:

 

4/29/11

 

2

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Spansion Inc. By:  

/s/ Randy W. Furr

Title:  

Executive Vice President & CFO

Date:  

4/29/2011

 

Spansion Technology LLC By:  

/s/ Randy W. Furr

Title:  

Executive Vice President & CFO

Date:  

4/29/2011

 

Spansion LLC By:  

/s/ Randy W. Furr

Title:  

Executive Vice President & CFO

Date:  

4/29/2011

 

3

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.